Arthur H. Healey, J.,
dissenting. Initially, I do not disagree with the general legal principles stated in the opinion but rather in the failure of the majority to acknowledge in part II that it has arrogated to itself the factfinding function of the trial court in holding that probable cause had existed. I start by specifically referring to the majority’s statement in part I: “At trial, the following uncontroverted factual circumstances were revealed.” The majority does not point out that the entire trial was one to the court, and not before a jury, nor does it point out that the trial court, as the trier of fact, did not find all, if indeed any, of these “factual circumstances.” It is clear from the majority’s opinion that it is using the revelation of these “uncontroverted factual circumstances” as facts actually found. The “uncontroverted factual circumstances” which are referred to are not “facts” because the trial court did not find them nor did it even reach the issue of whether the police had probable cause to arrest the defendant for the crime of arson.
It is elemental that “[a] fact, however, is not admitted or undisputed simply because it is uncontradicted.” Freccia v. Martin, 163 Conn. 160, 162, 302 A.2d 280 *217(1972); Cutler v. MacDonald, 174 Conn. 606, 610, 392 A.2d 476 (1978). Moreover, the circumstance that a “fact” was testified to and not directly contradicted by another witness is wholly insufficient to make it a fact that can be regarded as found by the trial court. Jennings v. Reale Construction Co., 175 Conn. 16,17, 392 A.2d 962 (1978); Martin v. Kavanewsky, 157 Conn. 514, 515, 255 A.2d 619 (1969). The trial court, after determining the credibility of the witnesses and the weight to be given their testimony, found no facts to justify the majority’s conclusion that probable cause existed. While the majority admits that the trial court in this case “did not make a specific finding that there was probable came to arrest the defendant for the arson” (emphasis added), it does not point out that the trial court did not even make such an implicit finding. The majority cannot do the latter because the trial court made no probable cause ruling at all. Rather, the majority states that “it is obvious from the uncon-troverted testimony in the record that probable cause existed to arrest the defendant for arson, as well as for disorderly conduct and breach of the peace.” It has, therefore, not only found facts in derogation of our appellate function, but it has done so without considering which of the “uncontroverted factual circumstances” the trial court deemed credible and what weight it accorded any or all of them. Credibility of witnesses and the weight of their testimony is a trial court function, not ours.
It is not our appellate function to find facts; in doing so, we step outside the permissible ambit of appellate review and misconceive our function. We do not sit “as in nisi prius” and certainly do not do so to make determinations of fact that go to probable cause. See State v. Kimbro, 197 Conn. 219, 228, 496 A.2d 498 (1985). In a suppression hearing, the trial court is the trier of fact. It first determines the facts and then determines *218whether the facts it has found constitute probable cause. The former is obviously a fact-bound determination and the latter is at the very least a mixed question of fact and law. See Beck v. Ohio, 379 U.S. 89, 96, 85 S. Ct. 223,13 L. Ed. 2d 142 (1964). We cannot “supply” facts not found by the trial court for a ruling not even made by the trial court. This is exactly what the majority does, particularly when it states: “Viewing this information in its totality, we conclude that the officer had objective probable cause to believe that the defendant had committed the arson. The fact that the officer did not formally charge the defendant with arson at the time of the arrest for disorderly conduct and breach of the peace does not render the subsequent search and seizure of the defendant’s clothing unreasonable under the fourth amendment.”1 Whether the evidence recited might sustain a trial court’s finding of probable cause is properly for the trial court to pass upon after an evidentiary hearing and after that court, not this court, has found the facts. I would, therefore, remand this case to the trial court with direction to hold an evidentiary hearing on the issue of probable cause.
Because of my view on part II of the opinion, I find it unnecessary to discuss part I. This is so because the defendant’s statement in part I is so inextricably tied in time, place and impact with the validity of the taking of the defendant’s clothing that any decision on that issue should await the result of the evidentiary hearing on probable cause which I would order.
Therefore, I respectfully dissent and would remand the case to the trial court for an evidentiary hearing on the issue of probable cause under part II.

 The majority does not indicate when the defendant was arrested for arson, formally or otherwise. It was, however, certainly after the search and seizure of the defendant’s clothing.